Citation Nr: 1827898	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right leg nerve damage.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from December 1971 to December 1973, and from February 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record shows that the Veteran was scheduled for Central Office Board hearing in March 2018.  However, the Veteran cancelled this hearing in a March 20, 2018 statement.  As the Veteran has not requested that the hearing be rescheduled or submitted any subsequent hearing requests, the Board finds that there are no outstanding Board hearing requests.

The record also reflects that the RO addressed the issue on appeal in an August 2012 statement of the case.  According to the Veterans Appeals Control and Locator System (VACOLS), the Veteran perfected his appeal by submitting a VA Form 9 on September 6, 2012.  However, no such document is of record.  Nevertheless, the RO has treated the issue as being on appeal.  See March 2016 VA Form 8.  The Board therefore accepts the service connection claim for right leg nerve damage as properly in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009).

In lieu of an Informal Hearing Presentation, the Veteran's representative submitted an April 2018 statement in which they reported that the Veteran left a voicemail message on or around March 30, 2018 informing the representative that he wanted to withdraw his appeal.  The representative noted that they had been unable to confirm this intent in writing as the Veteran had not responded to emails or submitted any related written communications to the representative.  As a result of VFW policies and procedures that required the representative to have written consent to withdraw an appeal, the representative specifically declined to withdraw the Veteran's appeal.  The representative made no argument regarding the merits of the claim, but noted that they were forwarding the case to the Board for whatever action is deemed appropriate.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Written statements from the Veteran received in April 2012 and March 2013, prior to the promulgation of a decision in the appeal, reflect that he was not appealing his service connection claim for right leg nerve damage.  There is no remaining case or controversy as to this appellate issue.


CONCLUSION OF LAW
	
The claim of entitlement to service connection for right leg nerve damage is dismissed.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In a March 2011 statement, the Veteran noted that a CT scan showed that arthritis was present in his neck and back.  He also reported having nerve damage in his right leg.  The RO interpreted this statement as claim for entitlement to service connection for right leg nerve damage, arthritis in the neck, and arthritis in the lower back.  These service connection claims were later denied in the April 2012 rating decision.  
The Veteran responded by submitting an April 2012 statement labeled as a notice of disagreement.  However, rather than disagreeing with the rating decision's determination concerning right leg nerve damage, the Veteran reported that he disagreed with the RO's findings due to fact that his left leg had been injured, not his right leg.  Although the Veteran's VA Form 9 is not included in the record, after the date that the VA Form 9 was noted to be received in September 2012, the Veteran submitted a March 2013 statement reporting that he was sending service treatment records related to his left leg, not his right leg.  He underlined the parts of the sentence referencing the left versus the right leg.  The Veteran added that he did not have any proof to show arthritis in his neck or back.  He concluded the statement with a request for, "Just my left leg, thank you."  He did not submit any additional argument or evidence in relation to his claim thereafter.  Moreover, the Veteran's written statements reflecting that he was not appealing his service connection claim for right leg nerve damage are also consistent with the March 2018 voicemail communication described by the Veteran's representative in the April 2018 Informal Hearing Presentation.  Thus, the Board finds that there is no remaining case or controversy as to this issue on appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for right leg nerve damage is dismissed.

REMAND

Regarding the Veteran's claim for entitlement to a TDIU, a remand is necessary for the issuance of a statement of the case.  In an August 2010 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  Later that month, the Veteran submitted a statement with the heading "Notice of Disagreement" in which he discussed why he thought he met the requirements for an award of TDIU.  However, the RO has not addressed the issue in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to a TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


